Exhibit 10.2

 

[ex10-2_001.jpg]



 

 

December 5, 2018

 

Dear Ms. Zhilin Li,

 

On behalf of the Board of Directions and the Company, I am pleased to welcome
you to join the Board of the China Pharma Holdings, Inc as a director. The
compensation is $16,000 per year. I look forward to working with you. Your
appointment date is December 5, 2018 with a term of three years.

 

If you agree to the terms and conditions stated above, please sign and date this
letter below.

 

I look forward to working with you and sincerely hope that your service will be
enjoyable and rewarding.

 

Sincerely

 

Chairman of the Board       China Pharma Holdings, Inc.         By: /s/ Zhilin
Li         Date: Dec. 12, 2018  

 

Response:

 

This letter correctly sets forth the understanding of Ms. Zhilin Li.

 

By: /s/ Zhilin Li         Date: Dec. 12, 2018  

 

 

No. 17 Jinpan Rd, Haikou, Hainan, China 570216 Fax: 86-898 66811730 Phone:
86-898 66812660 www.chinapharmaholdings.com

 